                Case 1:18-cv-11098-ER Document 25 Filed 03/22/19 Page 1 of 34




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK


SIGNIFY NORTH AMERICA
CORPORATION and SIGNIFY HOLDING
B.V.,

                                Plaintiffs,                   Civil Action No. 1:18-cv-11098-ER
                                                              JURY TRIAL DEMANDED
                      vs.

 REGGIANI LIGHTING USA, INC. and
 REGGIANI S.P.A. ILLUMINAZIONE,

                                Defendants.



         REGGIANI LIGHTING USA, INC.’S and REGGIANI S.P.A.
     ILLUMINAZIONE’S ANSWER, DEFENSES AND COUNTERCLAIMS

           Defendants Reggiani Lighting USA, Inc., and Reggiani S.p.A. Illuminazione (collectively

 “Reggiani”), through their attorneys, answer the Amended Complaint of Plaintiffs Signify North

 America Corporation and Signify Holding B.V. (collectively, “Signify”) by corresponding

 paragraph as follows. Every allegation not expressly admitted is denied.


                                     NATURE OF THE ACTION

           1.       Reggiani admits that Signify asserts claims for alleged patent infringement arising

   under the patent laws of the United States, 35 U.S.C. § 1 et seq., including 35 U.S.C. § 271.

   Reggiani denies the remaining allegations of this paragraph, and denies that it infringes any valid

   patent claims asserted in this action or that Signify is entitled to any relief in this action.


                                              THE PARTIES

           2.       Reggiani lacks knowledge or information sufficient to form a belief as to the truth

   of the allegations of Paragraph 2 and on that basis denies them.
                                                      1
         Case 1:18-cv-11098-ER Document 25 Filed 03/22/19 Page 2 of 34




        3.      Reggiani lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of Paragraph 3 and on that basis denies them.

        4.      Admitted that Reggiani Lighting USA, Inc. is a corporation organized and

existing under the laws the State of New York and has a place of business at 372 Starke Road,

Carlstadt, New Jersey 07072.

        5.      Admitted that Reggiani S.p.A. Illuminazione is a corporation organized and

existing under the laws of Italy and has a place of business at Viale Monza 16, 20845 Sovico

MB, Italy.


                                   JURISDICTION AND VENUE

        6.      Reggiani admits that this action purports to arise under the patent laws of the

United States and that this Court has subject-matter jurisdiction over this action pursuant to 28

U.S.C. §§ 1331 and 1338. Reggiani denies that there is any factual or legal basis for any of

Signify’s claims in this action.

        7.      Reggiani admits that Reggiani Lighting USA, Inc., is incorporated in New York

and does not contest that this Court has personal jurisdiction over Reggiani Lighting USA for

purposes of this action. Reggiani denies the remaining allegations in Paragraph 7, except that

Reggiani S.p.A. Illuminazione consents to personal jurisdiction in this Court for purposes of this

action but otherwise denies that it is subject to personal jurisdiction in this Court.

        8.      Denied.

        9.      Reggiani admits that Reggiani Lighting USA’s website provides a link to a

document entitled “General Terms And Conditions Of Sales And Delivery” which states “These

general terms and conditions of sale and delivery serve as basis for all contracts on the sale of

goods by and between Reggiani S.p.A. Illuminazione, Sovico, -ITALY (hereinafter referred to

                                                  2
         Case 1:18-cv-11098-ER Document 25 Filed 03/22/19 Page 3 of 34




as “Vendor”) and its customers (hereinafter referred to as “Customer”)” and a link to a document

entitled “Warranty conditions for LED light source” which states “Warranty conditions offered

by Reggiani S.p.A. Illuminazione for the supply of products that use a LED LUCE light source.”

Reggiani denies the remaining allegations of Paragraph 9.

       10.     Admitted that Reggiani Lighting USA is a New York corporation and Reggiani

S.p.A. Illuminazione is a foreign corporation. For purposes of this action Reggiani does not

contest that venue is proper in this Court. Reggiani denies the remaining allegations of Paragraph

10 including that Reggiani has committed acts of patent infringement in this District.


                                     THE PATENTS IN SUIT


       11.     Reggiani lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of Paragraph 11, and on that basis denies them.

       12.     Reggiani lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of Paragraph 12, and on that basis denies them.

       13.     Reggiani admits that U.S. Patent 7,348,604 (the “’604 patent”) is entitled “Light-

emitting Module,” and bears an issue date of March 25, 2008. Reggiani denies that the ’604 patent

was duly and legally issued by the United States Patent Office. Reggiani lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations of Paragraph

13, and on that basis denies them.

       14.     Reggiani admits that U.S. Patent 7,352,138 (the “’138 patent”) is entitled

“Methods and apparatus for providing power to lighting devices,” and bears an issue date of April

1, 2008. Reggiani denies that the ’138 patent was duly and legally issued by the United States




                                                3
         Case 1:18-cv-11098-ER Document 25 Filed 03/22/19 Page 4 of 34




Patent Office. Reggiani lacks knowledge or information sufficient to form a belief as to the truth

of the allegations of the remaining allegations of Paragraph 14, and on that basis denies them.

       15.     Reggiani admits that U.S. Patent 7,766,518 (the “’518 patent”) is entitled “LED-

based light-generating modules for socket engagement, and methods of assembling, installing and

removing same,” and bears an issue date of August 3, 2010. Reggiani denies that the ’518 patent

was duly and legally issued by the United States Patent Office. Reggiani lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations of Paragraph

15, and on that basis denies them.

       16.     Reggiani admits that U.S. Patent 8,070,328 (the “’328 patent”) is entitled “LED

downlight” and bears an issue date of December 26, 2011. Reggiani denies that the ’328 patent

was duly and legally issued by the United States Patent Office. Reggiani lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations of Paragraph

16, and on that basis denies them.

       17.     Reggiani admits that U.S. Patent 7,262,559 (the “’559 patent”) is entitled “LEDs

driver” and bears an issue date of August 28, 2007. Reggiani denies that the ’559 patent was duly

and legally issued by the United States Patent Office. Reggiani lacks knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph 17, and on that

basis denies them.


                                          COUNT ONE

              ALLEGED INFRINGEMENT OF U.S. PATENT NO. 7,348,604


       18.     Reggiani restates incorporates by reference its answers to the allegations in

paragraphs 1-17 as if fully set forth herein.


                                                 4
          Case 1:18-cv-11098-ER Document 25 Filed 03/22/19 Page 5 of 34




        19.        Denied.

        20.        Admitted that paragraph 20 purports to set forth the text of Claim 1 of the ’604

patent. Otherwise denied.

        21.        Denied.

        22.        The allegations in Paragraph 22 refer generally to various photographs showing

portions of lighting fixtures bearing no identification. Furthermore, they apply claim language

of the ’604 patent for which the Court has not issued a claim construction. Reggiani thus lacks

sufficient knowledge or information to form a belief about the truth of the allegations in

Paragraph 22, and therefore denies them. Reggiani further states that it does not infringe any

valid claim of the ’604 patent.

        23.    The allegations in Paragraph 23 refer generally to various photographs showing

portions of lighting fixtures bearing no identification. Furthermore, they apply claim language

of the ’604 patent for which the Court has not issued a claim construction. Reggiani thus lacks

sufficient knowledge or information to form a belief about the truth of the allegations in Paragraph

23, and therefore denies them. Reggiani further states that it does not infringe any valid claim of

the ’604 patent.

        24.    The allegations in Paragraph 24 refer generally to various photographs showing

portions of lighting fixtures bearing no identification. Furthermore, they apply claim language of

the ’604 patent for which the Court has not issued a claim construction.       Reggiani thus lacks

sufficient knowledge or information to form a belief about the truth of the allegations in Paragraph

24, and therefore denies them. Reggiani further states that it does not infringe any valid claim of

the ’604 patent.

        25.    Denied.


                                                   5
          Case 1:18-cv-11098-ER Document 25 Filed 03/22/19 Page 6 of 34




        26.    The allegations in Paragraph 26 refer generally to various photographs showing

portions of lighting fixtures bearing no identification. Furthermore, they apply claim language of

the ’604 patent for which the Court has not issued a claim construction. Reggiani thus lacks

sufficient knowledge or information to form a belief about the truth of the allegations in Paragraph

26, and therefore denies them. Reggiani further states that it does not infringe any valid claim of

the ’604 patent.

        27.    The allegations in Paragraph 27 refer generally to various photographs showing

portions of lighting fixtures bearing no identification. Furthermore, they apply claim language of

the ’604 patent for which the Court has not issued a claim construction. Reggiani thus lacks

sufficient knowledge or information to form a belief about the truth of the allegations in Paragraph

27, and therefore denies them. Reggiani further states that it does not infringe any valid claim of

the ’604 patent.

        28.    The allegations in Paragraph 28 refer generally to various photographs showing

portions of lighting fixtures bearing no identification. Furthermore, they apply claim language of

the ’604 patent for which the Court has not issued a claim construction. Reggiani thus lacks

sufficient knowledge or information to form a belief about the truth of the allegations in Paragraph

28, and therefore denies them. Reggiani further states that it does not infringe any valid claim of

the ’604 patent.

        29.    Denied.

        30.    Denied.

        31.    Denied.

        32.    Denied.

        33.    Denied.


                                                 6
          Case 1:18-cv-11098-ER Document 25 Filed 03/22/19 Page 7 of 34



                                           COUNT TWO

               ALLEGED INFRINGEMENT OF U.S. PATENT NO. 7,352,138

       34.      Reggiani restates and incorporates by reference its answers to the allegations in

paragraphs 1-33 as if fully set forth herein.

       35.      Denied.

       36.      Admitted that paragraph 36 purports to set forth the text of Claim 1 of the ’138

patent. Otherwise denied.

       37.      Denied.

       38.      Reggiani admits that the H60 driver may be used with certain types of dimmer

circuits. Reggiani lacks sufficient knowledge or information to form a belief about the truth of

the remaining allegations in Paragraph 38, and therefore denies them. Reggiani further states that

it does not infringe any valid claim of the ’138 patent.

       39.      Reggiani admits that Reggiani Lighting USA sells some lighting fixtures which

include H60 drivers. Reggiani denies that Reggiani S.p.A. Illuminazione manufactures, uses,

sells, offers for sale in the U.S. or imports into the U.S. any lighting fixtures that include drivers.

Reggiani lacks sufficient knowledge or information to form a belief about the truth of the

remaining allegations in Paragraph 39, and therefore denies them. Reggiani further states that it

does not infringe any valid claim of the ’138 patent.

       40.      Reggiani admits that Reggiani Lighting USA sells some LED lighting fixtures

which include H60 drivers. Reggiani denies that Reggiani S.p.A. Illuminazione manufactures,

uses, sells, offers for sale in the U.S. or imports into the U.S. any lighting fixtures that include

drivers. Reggiani lacks sufficient knowledge or information to form a belief about the truth of




                                                   7
           Case 1:18-cv-11098-ER Document 25 Filed 03/22/19 Page 8 of 34



the remaining allegations of Paragraph 40, and therefore denies them. Reggiani further states that

it does not infringe any valid claim of the ’138 patent.

       41.      Reggiani admits that Reggiani Lighting USA sells some LED lighting fixtures

which include H60 drivers. Reggiani denies that Reggiani S.p.A. Illuminazione manufactures,

uses, sells, offers for sale in the U.S. or imports into the U.S. any lighting fixtures that include

drivers.   Reggiani does not manufacture H60 drivers and, furthermore, the allegations in

Paragraph 41 apply claim language of the ’138 patent for which the Court has not issued a claim

construction. Reggiani thus lacks sufficient knowledge or information to form a belief about the

truth of the remaining allegations in Paragraph 41, and therefore denies them. Reggiani further

states that it does not infringe any valid claim of the ’138 patent.

       42.      Denied.

       43.      Reggiani admits that the H03 driver may be used with certain types of dimmer

circuits. Reggiani lacks sufficient knowledge or information to form a belief about the truth of

the remaining allegations in Paragraph 43, and therefore denies them. Reggiani further states that

it does not infringe any valid claim of the ’138 patent.

       44.      Reggiani admits that Reggiani Lighting USA sells some lighting fixtures which

include H03 drivers. Reggiani denies that Reggiani S.p.A. Illuminazione manufactures, uses,

sells, offers for sale in the U.S. or imports into the U.S. any lighting fixtures that include drivers.

Reggiani lacks sufficient knowledge or information to form a belief about the truth of the

remaining allegations in Paragraph 44, and therefore denies them. Reggiani further states that it

does not infringe any valid claim of the ’138 patent.

       45.      Reggiani admits that Reggiani Lighting USA sells some LED lighting fixtures

which include H03 drivers. Reggiani denies that Reggiani S.p.A. Illuminazione manufactures,



                                                   8
           Case 1:18-cv-11098-ER Document 25 Filed 03/22/19 Page 9 of 34



uses, sells, offers for sale in the U.S. or imports into the U.S. any lighting fixtures that include

drivers. Reggiani lacks sufficient knowledge or information to form a belief about the truth of

the remaining allegations of Paragraph 45, and therefore denies them. Reggiani further states that

it does not infringe any valid claim of the ’138 patent.

       46.      Reggiani admits that Reggiani Lighting USA sells some LED lighting fixtures

which include H03 drivers. Reggiani denies that Reggiani S.p.A. Illuminazione manufactures,

uses, sells, offers for sale in the U.S. or imports into the U.S. any lighting fixtures that include

drivers.   Reggiani does not manufacture H03 drivers and, furthermore, the allegations in

Paragraph 46 apply claim language of the ’138 patent for which the Court has not issued a claim

construction. Reggiani thus lacks sufficient knowledge or information to form a belief about the

truth of the remaining allegations in Paragraph 46, and therefore denies them. Reggiani further

states that it does not infringe any valid claim of the ’138 patent.

       47.      Denied.

       48.      Reggiani admits that the H01 driver may be used with certain types of dimmer

circuits. Reggiani lacks sufficient knowledge or information to form a belief about the truth of

the remaining allegations in Paragraph 48, and therefore denies them. Reggiani further states that

it does not infringe any valid claim of the ’138 patent.

       49.      Reggiani admits that Reggiani Lighting USA sells some lighting fixtures which

include H01 drivers. Reggiani denies that Reggiani S.p.A. Illuminazione manufactures, uses,

sells, offers for sale in the U.S. or imports into the U.S. any lighting fixtures that include drivers.

Reggiani lacks sufficient knowledge or information to form a belief about the truth of the

remaining allegations in Paragraph 49, and therefore denies them. Reggiani further states that it

does not infringe any valid claim of the ’138 patent.



                                                   9
           Case 1:18-cv-11098-ER Document 25 Filed 03/22/19 Page 10 of 34



       50.      Reggiani admits that Reggiani Lighting USA sells some LED lighting fixtures

which include H01 drivers. Reggiani denies that Reggiani S.p.A. Illuminazione manufactures,

uses, sells, offers for sale in the U.S. or imports into the U.S. any lighting fixtures that include

drivers. Reggiani lacks sufficient knowledge or information to form a belief about the truth of

the remaining allegations of Paragraph 50, and therefore denies them. Reggiani further states that

it does not infringe any valid claim of the ’138 patent.

       51.      Reggiani admits that Reggiani Lighting USA sells some LED lighting fixtures

which include H01 drivers. Reggiani denies that Reggiani S.p.A. Illuminazione manufactures,

uses, sells, offers for sale in the U.S. or imports into the U.S. any lighting fixtures that include

drivers.   Reggiani does not manufacture H01 drivers and, furthermore, the allegations in

Paragraph 51 apply claim language of the ’138 patent for which the Court has not issued a claim

construction. Reggiani thus lacks sufficient knowledge or information to form a belief about the

truth of the remaining allegations in Paragraph 51, and therefore denies them. Reggiani further

states that it does not infringe any valid claim of the ’138 patent.

       52.      Denied.

       53.      Reggiani admits that the L32 driver may be used with certain types of dimmer

circuits. Reggiani lacks sufficient knowledge or information to form a belief about the truth of

the remaining allegations in Paragraph 53, and therefore denies them. Reggiani further states that

it does not infringe any valid claim of the ’138 patent.

       54.      Reggiani admits that Reggiani Lighting USA sells some lighting fixtures which

include L32 drivers. Reggiani denies that Reggiani S.p.A. Illuminazione manufactures, uses, sells,

offers for sale in the U.S. or imports into the U.S. any lighting fixtures that include drivers.

Reggiani lacks sufficient knowledge or information to form a belief about the truth of the



                                                  10
         Case 1:18-cv-11098-ER Document 25 Filed 03/22/19 Page 11 of 34



remaining allegations in Paragraph 54, and therefore denies them. Reggiani further states that it

does not infringe any valid claim of the ’138 patent.

       55.      Reggiani admits that Reggiani Lighting USA sells some LED lighting fixtures

which include L32 drivers. Reggiani denies that Reggiani S.p.A. Illuminazione manufactures,

uses, sells, offers for sale in the U.S. or imports into the U.S. any lighting fixtures that include

drivers. Reggiani lacks sufficient knowledge or information to form a belief about the truth of

the remaining allegations in Paragraph 55, and therefore denies them. Reggiani further states that

it does not infringe any valid claim of the ’138 patent.

       56.      Reggiani admits that Reggiani Lighting USA sells some LED lighting fixtures

which include L32 drivers. Reggiani denies that Reggiani S.p.A. Illuminazione manufactures,

uses, sells, offers for sale in the U.S. or imports into the U.S. any lighting fixtures that include

drivers. Reggiani does not manufacture L32 drivers and, furthermore, the allegations in Paragraph

56 apply claim language of the ’138 patent for which the Court has not issued a claim construction.

Reggiani thus lacks sufficient knowledge or information to form a belief about the truth of the

remaining allegations in Paragraph 56, and therefore denies them.

       57.      Denied.

       58.      Denied.

       59.      Denied.

       60.      Denied.

                                         COUNT THREE

               ALLEGED INFRINGEMENT OF U.S. PATENT NO. 7,766,518

       61.      Reggiani restates and incorporates by reference its answers to the allegations in

paragraphs 1-60 as if fully set forth herein.



                                                 11
         Case 1:18-cv-11098-ER Document 25 Filed 03/22/19 Page 12 of 34



       62.         Denied.

       63.         Admitted that paragraph 63 purports to set forth the text of Claim 1 of the ’518

patent. Otherwise denied.

       64.         Denied.

       65.         The allegations in Paragraph 65 refer generally to various photographs showing

portions of lighting fixtures bearing no identification. Furthermore, they apply claim language of

the ’518 patent for which the Court has not issued a claim construction. Reggiani thus lacks

sufficient knowledge or information to form a belief about the truth of the allegations in Paragraph

65, and therefore denies them. Reggiani further states that it does not infringe any valid claim of

the ’518 patent.

       66.         Denied

       67.         Denied.

       68.         Denied.

       69.         Denied.

       70.         Denied.

       71.         Denied.

       72.         Denied.

       73.         Denied.


                                           COUNT FOUR

               ALLEGED INFRINGEMENT OF U.S. PATENT NO. 8,070,328


       74.     Reggiani restates and incorporates by reference its answers to the allegations in

paragraphs 1-73 as if fully set forth herein.



                                                  12
         Case 1:18-cv-11098-ER Document 25 Filed 03/22/19 Page 13 of 34



       75.     Denied.

       76.     Admitted that paragraph 76 purports to set forth the text of Claim 1 of the ’328

patent. Otherwise denied.

       77.     Denied.

       78.     The allegations in Paragraph 78 refer generally to various photographs showing

portions of lighting fixtures bearing no identification. Furthermore, they apply claim language

of the ’328 patent for which the Court has not issued a claim construction. Reggiani thus lacks

sufficient knowledge or information to form a belief about the truth of the allegations in

Paragraph 78, and therefore denies them. Reggiani further states that it does not infringe any

valid claim of the ’328 patent.

       79.     The allegations in Paragraph 79 refer generally to various photographs showing

portions of lighting fixtures bearing no identification. Furthermore, they apply claim language of

the ’328 patent for which the Court has not issued a claim construction. Reggiani thus lacks

sufficient knowledge or information to form a belief about the truth of the allegations in Paragraph

79, and therefore denies them. Reggiani further states that it does not infringe any valid claim of

the ’328 patent.

       80.     Denied.

       81.     Denied.

       82.     Denied.

       83.     The allegations in Paragraph 83 refer generally to various photographs showing

portions of lighting fixtures bearing no identification. Furthermore, they apply claim language of

the ’328 patent for which the Court has not issued a claim construction. Reggiani thus lacks

sufficient knowledge or information to form a belief about the truth of the allegations in Paragraph



                                                 13
         Case 1:18-cv-11098-ER Document 25 Filed 03/22/19 Page 14 of 34



83, and therefore denies them. Reggiani further states that it does not infringe any valid claim of

the ’328 patent.

       84.     The allegations in Paragraph 84 refer generally to various photographs showing

portions of lighting fixtures bearing no identification. Furthermore, they apply claim language of

the ’328 patent for which the Court has not issued a claim construction and for which they provide

no context. Reggiani thus lacks sufficient knowledge or information to form a belief about the

truth of the allegations in Paragraph 84, and therefore denies them. Reggiani further states that it

does not infringe any valid claim of the ’328 patent.

       85.     Denied.

       86.     Denied.

       87.     Denied.

       88.     The allegations in Paragraph 88 refer generally to various photographs showing

portions of lighting fixtures bearing no identification. Furthermore, they apply claim language of

the ’328 patent for which the Court has not issued a claim construction. Reggiani thus lacks

sufficient knowledge or information to form a belief about the truth of the allegations in Paragraph

88, and therefore denies them. Reggiani further states that it does not infringe any valid claim of

the ’328 patent.

       89.     The allegations in Paragraph 89 refer generally to various photographs showing

portions of lighting fixtures bearing no identification. Furthermore, they apply claim language of

the ’328 patent for which the Court has not issued a claim construction. Reggiani thus lacks

sufficient knowledge or information to form a belief about the truth of the allegations in Paragraph

89, and therefore denies them. Reggiani further states that it does not infringe any valid claim of

the ’328 patent.



                                                 14
           Case 1:18-cv-11098-ER Document 25 Filed 03/22/19 Page 15 of 34



       90.      Denied.

       91.      Denied

       92.      Denied.

       93.      Denied.

       94.      Denied.

       95.      Denied.

       96.      Denied.

                                          COUNT FIVE

                ALLEGED INFRINGEMENT OF U.S. PATENT NO. 7,262,559

       97.      Reggiani restates and incorporates by reference its answers to the allegations in

paragraphs 1-96 as if fully set forth herein.

       98.      Denied.

       99.      Admitted that paragraph 99 purports to set forth the text of Claim 11 of the ’559

patent. Otherwise denied.

       100.     Denied.

       101.     Reggiani lacks sufficient knowledge or information to form a belief about the truth

of the allegations in Paragraph 101, and therefore denies them.

       102.     Reggiani admits that Reggiani Lighting USA sells some LED lighting fixtures

which include H03 drivers. Reggiani denies that Reggiani S.p.A. Illuminazione manufactures,

uses, sells, offers for sale in the U.S. or imports into the U.S. any lighting fixtures that include

drivers.     Reggiani does not manufacture H03 drivers and, furthermore, the allegations in

Paragraph 102 apply claim language of the ’559 patent for which the Court has not issued a claim

construction. Reggiani thus lacks sufficient knowledge or information to form a belief about the



                                                 15
           Case 1:18-cv-11098-ER Document 25 Filed 03/22/19 Page 16 of 34



truth of the remaining allegations in Paragraph 102, and therefore denies them. Reggiani further

states that it does not infringe any valid claim of the ’559 patent.

       103.    Reggiani admits that Reggiani Lighting USA sells some LED lighting fixtures

which include H03 drivers. Reggiani denies that Reggiani S.p.A. Illuminazione manufactures,

uses, sells, offers for sale in the U.S. or imports into the U.S. any lighting fixtures that include

drivers.    Reggiani does not manufacture H03 drivers and, furthermore, the allegations in

Paragraph 103 apply claim language of the ’559 patent for which the Court has not issued a claim

construction. Reggiani thus lacks sufficient knowledge or information to form a belief about the

truth of the remaining allegations in Paragraph 103, and therefore denies them. Reggiani further

states that it does not infringe any valid claim of the ’559 patent.

       104.    Reggiani admits that Reggiani Lighting USA sells some LED lighting fixtures

which include H03 drivers. Reggiani denies that Reggiani S.p.A. Illuminazione manufactures,

uses, sells, offers for sale in the U.S. or imports into the U.S. any lighting fixtures that include

drivers.    Reggiani does not manufacture H03 drivers, and furthermore, the allegations in

Paragraph 104 apply claim language of the ’559 patent for which the Court has not issued a claim

construction. Reggiani thus lacks sufficient knowledge or information to form a belief about the

truth of the remaining allegations in Paragraph 104, and therefore denies them. Reggiani further

states that it does not infringe any valid claim of the ’559 patent.

       105.    Reggiani admits that Reggiani Lighting USA sells some LED lighting fixtures

which include H03 drivers. Reggiani denies that Reggiani S.p.A. Illuminazione manufactures,

uses, sells, offers for sale in the U.S. or imports into the U.S. any lighting fixtures that include

drivers.    Reggiani does not manufacture H03 drivers, and furthermore, the allegations in

Paragraph 105 apply claim language of the ’559 patent for which the Court has not issued a claim



                                                 16
           Case 1:18-cv-11098-ER Document 25 Filed 03/22/19 Page 17 of 34



construction. Reggiani thus lacks sufficient knowledge or information to form a belief about the

truth of the remaining allegations in Paragraph 105, and therefore denies them. Reggiani further

states that it does not infringe any valid claim of the ’559 patent.

       106.    Reggiani admits that Reggiani Lighting USA sells some LED lighting fixtures

which include H03 drivers. Reggiani denies that Reggiani S.p.A. Illuminazione manufactures,

uses, sells, offers for sale in the U.S. or imports into the U.S. any lighting fixtures that include

drivers.    Reggiani does not manufacture H03 drivers, and furthermore, the allegations in

Paragraph 106 apply claim language of the ’559 patent for which the Court has not issued a claim

construction. Reggiani thus lacks sufficient knowledge or information to form a belief about the

truth of the remaining allegations in Paragraph 106, and therefore denies them. Reggiani further

states that it does not infringe any valid claim of the ’559 patent.

       107.    Reggiani admits that Reggiani Lighting USA sells some LED lighting fixtures

which include H01 drivers. Reggiani denies that Reggiani S.p.A. Illuminazione manufactures,

uses, sells, offers for sale in the U.S. or imports into the U.S. any lighting fixtures that include

drivers.    Reggiani does not manufacture H01 drivers and, furthermore, the allegations in

Paragraph 107 apply claim language of the ’559 patent for which the Court has not issued a claim

construction. Reggiani thus lacks sufficient knowledge or information to form a belief about the

truth of the remaining allegations in Paragraph 107, and therefore denies them. Reggiani further

states that it does not infringe any valid claim of the ’559 patent.

       108.    Reggiani admits that Reggiani Lighting USA sells some LED lighting fixtures

which include H01 drivers. Reggiani denies that Reggiani S.p.A. Illuminazione manufactures,

uses, sells, offers for sale in the U.S. or imports into the U.S. any lighting fixtures that include

drivers.    Reggiani does not manufacture H01 drivers, and furthermore, the allegations in



                                                 17
           Case 1:18-cv-11098-ER Document 25 Filed 03/22/19 Page 18 of 34



Paragraph 108 apply claim language of the ’559 patent for which the Court has not issued a claim

construction. Reggiani thus lacks sufficient knowledge or information to form a belief about the

truth of the remaining allegations in Paragraph 108, and therefore denies them. Reggiani further

states that it does not infringe any valid claim of the ’559 patent.

       109.    Reggiani admits that Reggiani Lighting USA sells some LED lighting fixtures

which include H01 drivers. Reggiani denies that Reggiani S.p.A. Illuminazione manufactures,

uses, sells, offers for sale in the U.S. or imports into the U.S. any lighting fixtures that include

drivers.    Reggiani does not manufacture H01 drivers, and furthermore, the allegations in

Paragraph 109 apply claim language of the ’559 patent for which the Court has not issued a claim

construction. Reggiani thus lacks sufficient knowledge or information to form a belief about the

truth of the remaining allegations in Paragraph 109, and therefore denies them. Reggiani further

states that it does not infringe any valid claim of the ’559 patent.

       110.    Reggiani admits that Reggiani Lighting USA sells some LED lighting fixtures

which include H01 drivers. Reggiani denies that Reggiani S.p.A. Illuminazione manufactures,

uses, sells, offers for sale in the U.S. or imports into the U.S. any lighting fixtures that include

drivers.    Reggiani does not manufacture H01 drivers and furthermore, the allegations in

Paragraph 110 apply claim language of the ’559 patent for which the Court has not issued a claim

construction. Reggiani thus lacks sufficient knowledge or information to form a belief about the

truth of the remaining allegations in Paragraph 110, and therefore denies them. Reggiani further

states that it does not infringe any valid claim of the ’559 patent.

       111.    Reggiani admits that Reggiani Lighting USA sells some LED lighting fixtures

which include H01 drivers. Reggiani denies that Reggiani S.p.A. Illuminazione manufactures,

uses, sells, offers for sale in the U.S. or imports into the U.S. any lighting fixtures that include



                                                 18
           Case 1:18-cv-11098-ER Document 25 Filed 03/22/19 Page 19 of 34



drivers.    Reggiani does not manufacture H01 drivers and, furthermore, the allegations in

Paragraph 111 apply claim language of the ’559 patent for which the Court has not issued a claim

construction. Reggiani thus lacks sufficient knowledge or information to form a belief about the

truth of the remaining allegations in Paragraph 111, and therefore denies them. Reggiani further

states that it does not infringe any valid claim of the ’559 patent.

       112.    Denied.

       113.    Denied.

       114.    Denied.

       115.    Denied.

                           RESPONSE TO PRAYER FOR RELIEF

       Reggiani denies that Signify is entitled to any relief whatsoever, whether as sought in the

Prayer for Relief of the Amended Complaint or otherwise, in connection with this action.




                                                 19
        Case 1:18-cv-11098-ER Document 25 Filed 03/22/19 Page 20 of 34



                        DEFENDANT’S AFFIRMATIVE DEFENSES

       Defendant Reggiani asserts the following affirmative defenses to Signify’s Amended

Complaint. Reggiani alleges that it cannot fully anticipate all affirmative defenses that may be

applicable to this action. Accordingly, Reggiani hereby reserves the right to assert additional

affirmative defenses based on information subsequently acquired through discovery and

investigation or amendment of the Complaint or otherwise, if and to the extent such defenses are

applicable.

                               FIRST AFFIRMATIVE DEFENSE

                                        (Noninfringement)

       Reggiani does not infringe and has not infringed, induced infringement of, or contributed

to the infringement of any valid and enforceable claim of the ’604, ’138, ’518, ’328, and ’559

patents (collectively, the “patents in suit”), either literally or under the doctrine of equivalents.

                             SECOND AFFIRMATIVE DEFENSE

                                            (Invalidity)

       Each asserted claim of the patents in suit is invalid for failure to comply with one

or more of the requirements of the United States Code, Title 35, including without limitation, 35

U.S.C. §§ 101, 102, 103, and 112, and the rules, regulations, and laws pertaining thereto.

                              THIRD AFFIRMATIVE DEFENSE

          (Prosecution History Estoppel, Disclaimer and Dedication to the Public)

       The claims of the patents in suit are not entitled to a scope sufficient to encompass any

system employed or process practiced by Reggiani. Under the doctrines of prosecution history

estoppel, disclaimer and dedication to the public, Signify is estopped from asserting that the

claims of the patents in suit can be construed as covering any activity of Reggiani due to the



                                                  20
        Case 1:18-cv-11098-ER Document 25 Filed 03/22/19 Page 21 of 34



limiting nature of statements, representations, and amendments made during the prosecution of

the patents in suit and any re-examination certificate.

                             FOURTH AFFIRMATIVE DEFENSE

                              (Limitations on Damages and Costs)

       To the extent Signify or any of its predecessors have failed to properly mark any of their

relevant products or materials incorporating the technology claimed in the patents in suit as

required by 35 U.S.C. § 287, or otherwise to give proper notice that Reggiani’s actions allegedly

infringe the patents in suit, Reggiani is not liable to Plaintiff for the acts alleged to have been

performed before it received actual notice that it was allegedly infringing the patents in suit.

Signify is further barred by 35 U.S.C. § 288 from recovering any costs associated with this civil

action. To the extent Signify seeks damages for alleged infringement of the ’604, ’138, ’518,

’328 patents more than six years prior to the filing of the Complaint in this civil action, its claims

are also barred by the statute of limitations under 35 U.S.C. § 286; and to the extent Signify seeks

damages for alleged infringement of the ’559 patent more than six years prior to the filing of the

First Amended Complaint in this civil action, its claims are also barred by the statute of

limitations under 35 U.S.C. § 286.

                              FIFTH AFFIRMATIVE DEFENSE

                  (Unenforceability for Patent Misuse and Unclean Hands)

       Signify is barred from any relief in this action, and the patents in suit are unenforceable

under the doctrine of unclean hands and/or patent misuse.




                                                 21
         Case 1:18-cv-11098-ER Document 25 Filed 03/22/19 Page 22 of 34



                              SIXTH AFFIRMATIVE DEFENSE

                              (No Entitlement to Injunctive Relief)

        Signify is not entitled to any injunctive relief as a matter of law, because, at a minimum,

Signify cannot satisfy the legal requirements for such relief and Signify has an adequate remedy

at law. Signify has a wide licensing program that includes over 900 licensees to the patents in

suit.    See    https://www.signify.com/global/our-company/intellectual-property/licensing/led-

based-luminaires-and-retrofit-bulbs. At least because of that program, Signify will be unable to

establish that (1) it has suffered any injury, let alone an irreparable injury; (2) remedies available

at law, such as monetary damages, would be inadequate to compensate for any injury; (3)

considering the balance of hardships between Signify and Reggiani, a remedy in equity is

warranted; and (4) the public interest would not be disserved by a permanent injunction.

                            SEVENTH AFFIRMATIVE DEFENSE

                                    (License and Exhaustion)

        Signify is precluded from asserting infringement and recovering damages as to any

products that are licensed or as to which a royalty already has been paid, including, without

limitation, any products obtained from a licensed Signify entity or third party.

                             EIGHTH AFFIRMATIVE DEFENSE

                                    (Failure to State a Claim)

        The Complaint fails to state any claims upon which relief can be granted.




                                                 22
         Case 1:18-cv-11098-ER Document 25 Filed 03/22/19 Page 23 of 34



                             NINTH AFFIRMATIVE DEFENSE

                                 (Failure to Mitigate Damages)

       Signify’s claims are barred by its failure to mitigate damages. In the alternative, Signify’s

recovery, if any, must be reduced by those damages that Signify failed to mitigate, by virtue of

its own acts or omissions and/or omissions of others chargeable to Signify.

                                      COUNTERCLAIMS

       For its counterclaims against Signify, Reggiani alleges as follows:

                                            PARTIES

       1.      Reggiani Lighting USA, Inc., is a corporation organized and existing under the

laws of the State of New York with its principal place of business at 372 Starke Road, Carlstadt,

New Jersey, 07072.

       2.      Reggiani S.p.A. Illuminazione is a corporation organized and existing under the

laws of Italy with its principal place of business at Viale Monza 16, 20845 Sovico MB, Italy.

       3.      Upon information and belief, Signify North America Corporation is a corporation

organized and existing under the laws of Delaware with its principal place of business at 200

Franklin Square Drive, Somerset, New Jersey, 08873.

       4.      Upon information and belief, Signify Holding B.V. is a corporation organized and

existing under the laws of the Netherlands with its registered office at High Tech Campus 48,

5656 AE Eindhoven, The Netherlands.

                                   JURISDICTION AND VENUE

       5.      This Court has subject matter jurisdiction over these counterclaims pursuant to 28

U.S.C. §§ 1331, 1338, 2201 and/or 2202 and Rule 13 of the Federal Rules of Civil Procedure.




                                                23
         Case 1:18-cv-11098-ER Document 25 Filed 03/22/19 Page 24 of 34



       6.      By filing its Complaint and Amended Complaint and prosecuting its action in this

Court, Signify has consented to the personal jurisdiction of this Court.

       7.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b).

                                            BACKGROUND

       8.      Reggiani is a small family owned company founded in 1957 by Goffredo Reggiani

and focused on providing innovative luminaires.

       9.      Reggiani was part of what is known as the Italian design renaissance that took

place in the middle of the last century. Since its inception, Reggiani has focused on lighting and

has pioneered innovative technologies for every type of illumination, from wall sconces to track

lights, some of which have become international standards. Today, it is recognized internationally

in the architectural and lighting industry for its innovative approach to lighting and lighting

design, and is at the forefront of LED lighting.

       10.     Over the years, Reggiani has received numerous acknowledgements and awards

for its innovative lighting solutions, including for example its “Downspot,” and “Bisio”

luminaires. The Downspot was debuted in the late 1980’s and is recognized as the first fully

adjustable recessed electric luminaire.

       11.     Reggiani is also internationally recognized for its IOS or Interchangeable Optical

System, an interchangeable reflector system. Reggiani’s IOS was created by Fabio Reggiani as

a result of substantial investment in research and was launched worldwide in 2005. It is

considered the first interchangeable optical system in which the optics are entirely separate from

the lighting fixture and may be easily changed without replacing the entire lighting fixture to

create the desired lighting. Since its launch this system has been used in lighting fixtures of all

types, including downlight fixtures.



                                                   24
         Case 1:18-cv-11098-ER Document 25 Filed 03/22/19 Page 25 of 34



                                               COUNT ONE

                                        (Declaration of Invalidity)

        12.     Reggiani incorporates by reference the allegations in paragraphs 1-11 as if fully

set forth herein.

        13.     An actual justiciable controversy exists between Reggiani and Signify regarding

the validity of the patents in suit, and that controversy is ripe for adjudication by this Court.

        14.     Signify contends that it is the assignee and owner of all right, title, and interest in

the patents in suit, and that said patents were validly and legally issued by the United States Patent

and Trademark Office.

        15.     The claims of the patents in suit are invalid for failing to satisfy one or more of the

conditions of patentability set forth in Title 35, including, without limitation, §§ 101, 102, 103,

and/or 112 and the rules, regulations and laws pertaining thereto.

        16.     For example, at least to the extent Signify claims that Reggiani’s Roll IOS and

Yori products infringe any claim of the ’604 patent, prior art to the ’604 patent, including but not

limited to German Patent No. DE20215834U1, U.S. Patent No. 6,045,240, U.S. Patent

Application Pub. No. 2005/0053336, U.S. Patent No. 6,394,626, U.S. Patent No. 4,345,308, and

U.S. Patent No. 5,857,767, expressly or inherently discloses each limitation of every claim of the

’604 patent, and/or, alone or in combination with each other or with the knowledge of the person

of skill in the art, renders the subject matter of each claim obvious to a person of ordinary skill in

the art to which the claimed subject matter pertains at the time the alleged invention claimed in

the ’604 patent was made. Reggiani’s investigation is ongoing and it reserves the right to make

additional contentions regarding invalidity of the ’604 patent consistent with the Federal Rules of

Civil Procedure, the local rules and any schedule entered in this action.



                                                  25
         Case 1:18-cv-11098-ER Document 25 Filed 03/22/19 Page 26 of 34



        17.     For example, at least to the extent Signify claims that Reggiani’s products infringe

any claim of the ’138 patent, prior art to the ’138 Patent, including but not limited to, U.S. Patent

No. 6,388,393, U.S. Patent No. 4,298,869, PCT International Publication No. WO 99/31560, and

U.S. Patent Application Pub. No.: US 2002/0043943 A1, expressly or inherently, discloses each

limitation of every claim of the ’138 Patent, and/or alone or in combination with each other or

with the knowledge of the person of skill in the art, renders the subject matter of each claim

obvious to a person of ordinary skill in the art to which the claimed subject matter pertains at the

time the alleged invention claimed in the ’138 patent was made. Reggiani’s investigation is

ongoing and it reserves the right to make additional contentions regarding invalidity of the ’138

patent consistent with the Federal Rules of Civil Procedure, the local rules and any schedule

entered in this action.

        18.     For example, at least to the extent Signify claims that Reggiani’s Roll IOS and

Yori products infringe any claim of the ’328 patent, prior art to the ’328 patent including but not

limited to U.S. Patent Application Pub. No. 2009/0067172A1 and U.S. Patent No. 6,033,093 as

well as the numerous lighting fixtures developed and sold by Reggiani using its Interchangeable

Optical System (IOS) technology, such as the award-winning Bisio, expressly or inherently

discloses each limitation of every claim of the ’328 Patent, and/or alone or in combination with

each other or with the knowledge of the person of skill in the art, renders the subject matter of

each claim obvious to a person of ordinary skill in the art to which the claimed subject matter

pertains at the time the alleged invention claimed in the ’328 patent was made. Reggiani’s

investigation is ongoing and it reserves the right to make additional contentions regarding

invalidity of the ’328 patent consistent with the Federal Rules of Civil Procedure, the local rules

and any schedule entered in this action.



                                                 26
         Case 1:18-cv-11098-ER Document 25 Filed 03/22/19 Page 27 of 34



        19.     For example, at least to the extent Signify claims that Reggiani’s Cell products

infringe any claim of the ’518 patent, prior art to the ’518 patent including but not limited to U.S.

Patent No. 4,345,308, U.S. Patent No. 5,857,767, U.S. Patent No. 5,632,551, U.S. Patent No.

6,601,768 and/or European Patent No. EP1416219 B1 expressly or inherently disclose each

limitation of every claim of the ’518 Patent, and/or alone or in combination with each other or

with the knowledge of the person of skill in the art, renders the subject matter of each claim

obvious to a person of ordinary skill in the art to which the claimed subject matter pertains at the

time the alleged invention claimed in the ’518 patent was made. Reggiani’s investigation is

ongoing and it reserves the right to make additional contentions regarding invalidity of the ’518

patent consistent with the Federal Rules of Civil Procedure, the local rules and any schedule

entered in this action.

        20.     For example, at least to the extent Signify claims that Reggiani’s products infringe

any claim of the ’559 patent, the prior art to the ’559 Patent, including but not limited to U.S.

Patent No. 6,577,512, U.S. Patent Application Publication No. US 2002/0176262, U.S. Patent No

6,166,496, U.S. Patent No. 4,955,069, U.S. Patent No. 6,351,080, the Linear Technology LT 1932

Constant Current LED Driver, and the Linear Technology LT 1300 Driver, expressly or

inherently, discloses each and every claim limitation of the ’559 Patent, and/or alone or in

combination with each other or with the knowledge of the person of skill in the art, renders the

subject matter of any such claim anticipated or obvious to a person of ordinary skill in the art to

which the claimed subject matter pertains at the time the alleged invention claimed in the ’559

patent was made. Reggiani’s investigation is ongoing and it reserves the right to make additional

contentions regarding invalidity of the ’559 patent consistent with the Federal Rules of Civil

Procedure, the local rules and any schedule entered in this action.



                                                 27
           Case 1:18-cv-11098-ER Document 25 Filed 03/22/19 Page 28 of 34



          21.   Accordingly, pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. §§

2201 and 2202, Reggiani seeks judgment from this Court declaring that the ’604, ’138, ’518, ’328,

and ’559 patents are invalid for failing to comply with the requirements of 35 U.S.C. §§ 1 et seq.,

including without limitation, §§ 101, 102, 103, and/or 112.



                                              COUNT TWO

                                    (Declaration of Noninfringement)

          22.   Reggiani incorporates by reference the allegations in paragraphs 1-21 as if fully

set forth herein.

          23.   Signify has sued Reggiani, accusing Reggiani of infringing the patents in suit.

Reggiani denies that it has infringed any valid claims of the patents in suit, directly or indirectly,

literally or under the doctrine of equivalents.

          24.   With respect to the ’604 patent, for example, the accused Roll IOS and Yori

products do not infringe any of the claims of the ’604 patent either literally or under the doctrine

of equivalents at least because they do not include a “housing element including fastening means

for detachably coupling the housing element to the heat dissipation element, said substrate being

enclosed between the heat dissipation element and said housing element, said housing element

including a transparent region enabling transmissions of light emitted by the one or more light-

emitting elements therethrough” as set forth in claim 1, the only independent claim of the ’604

patent.    Reggiani’s investigation is ongoing and it reserves the right to make additional

contentions regarding non-infringement of the ’604 patent consistent with the Federal Rules of

Civil Procedure, the local rules, and any schedule entered in this action, and in response to

Signify’s Infringement Contentions.



                                                  28
         Case 1:18-cv-11098-ER Document 25 Filed 03/22/19 Page 29 of 34



       25.     With respect to the ’328 patent, for example, the accused Roll IOS and Yori

products do not infringe any of the claims of the ’328 patent either literally or under the doctrine

of equivalents at least because they do not include “a multipiece reflector assembly including…

a second reflector having a first aperture positioned adjacent said second aperture of said first

reflector and a second aperture opposite said first aperture of said second reflector…” or “a

reflector assembly having . . . [a] second upper aperture of said second reflector aligned with said

lower aperture of said first reflector,” or “a diffuser connected to one of said first reflector and

said second reflector and disposed within said reflector assembly and in alignment with said

second lower aperture of said first reflector and said first upper aperture of said second reflector”

or “a lens disposed between said LED array and an uppermost edge of said reflector” as set forth

in claims 1, 10, 16 and 19, respectively, the only independent claims of the ’328 patent.

Reggiani’s investigation is ongoing and it reserves the right to make additional contentions

regarding non-infringement of the ’328 patent consistent with the Federal Rules of Civil

Procedure, the local rules, and any schedule entered in this action, and in response to Signify’s

Infringement Contentions.

       26.     With respect to the ’518 patent, for example, the accused Roll IOS and Yori

products do not infringe any of the claims of the ’518 patent either literally or under the doctrine

of equivalents and least because they do not include “a plurality of secondary optical components;

and a chassis coupled to the LED assembly and including a plurality of chambers in which the

plurality of secondary optical components respectively are held,” as required by claims 1 and 43,

or “a thermally conductive chassis through which light exits from the apparatus,” as required by

claims 44 and 50, claims 1, 43, 44 and 50 being the only independent claims of the ’518 patent.

Reggiani’s investigation is ongoing and it reserves the right to make additional contentions



                                                 29
         Case 1:18-cv-11098-ER Document 25 Filed 03/22/19 Page 30 of 34



regarding non-infringement of the ’518 patent consistent with the Federal Rules of Civil

Procedure, the local rules, and any schedule entered in this action, and in response to Signify’s

Infringement Contentions.

       27.     Furthermore, with respect to the ’138 and ’559 patents, for example, Reggiani

S.p.A. Illuminazione, does not manufacture, use, sell, offer for sale or import into the U.S. any

lighting fixtures that include drivers. Furthermore, Reggiani S.p.A. Illuminazione is not involved

in Reggiani Lighting USA’s selection of drivers to include in Reggiani S.p.A. Illuminazione

fixtures sold to customers in the U.S. Thus Reggiani S.p.A. Illuminazione does not infringe any

valid claim of the ’559 and ’138 patents directly or indirectly, literally or under the doctrine of

equivalents.

       28.     With respect to the ’138 and ’559 patents, Reggiani Lighting USA does not

manufacture drivers and does not have access to the technical details of the accused drivers. On

information and belief its products do not infringe any valid claim of the ’138 and ’559 patents.

Reggiani’s investigation is ongoing and it reserves the right to make additional contentions

regarding non-infringement of the ’138 and ’559 patents consistent with the Federal Rules of Civil

Procedure, the local rules, and any schedule entered in this action, and in response to Signify’s

Infringement Contentions.

       29.     An actual justiciable controversy exists between Reggiani and Signify regarding

the alleged infringement of the ’604, ’138, ’518, ’328, and ’559 patents, and that controversy is

ripe for adjudication by this Court.

       30.     Accordingly, pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. §§

2201 and 2202, Reggiani seeks judgment from this Court declaring that it does not and has not




                                                30
         Case 1:18-cv-11098-ER Document 25 Filed 03/22/19 Page 31 of 34



directly or indirectly infringed, literally or under the doctrine of equivalents, any claim or claims,

whether or not valid and enforceable, of the ’604, ’138, ’518, ’328, and ’559 patents.

                                             COUNT THREE

                                  (Unenforceability for Patent Misuse)

        31.     Reggiani incorporates by reference the allegations in paragraphs 1-30 as if fully

set forth herein.

        32.     Signify is barred from any relief in this action, and the patents in suit are

unenforceable under the doctrine of unclean hands and/or patent misuse.

        33.     On information and belief, Signify is a multinational company, with billions in

revenues from the lighting industry. Signify North America is a lighting company which produces

components as well as lighting fixtures. It supplies components to, but also competes directly

with Reggiani and other lighting fixture manufacturers.

        34.     On information and belief, starting in 2008, Signify has engaged in an aggressive

licensing program to coerce licensing of the patents in suit and others, by using its marketplace

power and its lighting patent portfolio, including the patents in suit, to leverage the licensing of

these patents whether or not the patents are valid and whether or not the accused products are

within the scope of the claims of the patents in suit.

        35.     Recently, Signify has brought numerous suits against lighting fixture

manufacturers all of which have settled at the early stages of litigation. See, e.g., Philips Lighting

North America Corporation et al. v. Howard Industries Inc. d/b/a Howard Lighting, Case No.

2:18-cv-12 (S.D. Miss.); Philips Lighting North America Corporation et al v. Deco Enterprises,

Inc. d/b/a Deco Lighting, Case No. 2:17-cv-04995 (C.D. Cal.); Philips Lighting North America

Corporation et al. v. GVA Lighting, Inc., Case No. 1:16-cv-11640 (D. Mass.); Philips Lighting



                                                  31
         Case 1:18-cv-11098-ER Document 25 Filed 03/22/19 Page 32 of 34



North America Corporation et al. v. iKan International LLC, 1:16-cv-10992 (D. Mass.);

Koninklijke Philips N.V. et al. v. Troy-CSL Lighting, Inc., Case No. 15-cv-11053 (D. Mass.);

Koninklijke Philips N.V. et al. v. Amerlux, LLC et al., Case No. 15-cv-13086 (D. Mass.);

Koninklijke Philips N.V. v. Iguzzini Lighting USA, Ltd. et al., Case No. 15-cv-3979 (S.D.N.Y.).

        36.     On information and belief, Signify only targets lighting fixture manufacturers,

such as Reggiani, although many of its patents cover components, such as drivers, which are not

manufactured by the lighting fixture manufacturers. On information and belief Signify chooses

to target lighting fixture manufacturers because sales of final LED lighting fixture products are

higher than sales of components, corresponding to higher royalties and because lighting fixture

manufacturers for the most part are small companies which cannot easily afford litigation.

        37.     On information and belief, Signify demands licensing fees that far exceed any

reasonable royalties it could recover under U.S. patent laws. Such licensing practices

impermissibly broaden the scope of patents and patent rights with anticompetitive effect and

constitute patent misuse.

        38.     Signify’s licensing program is described on its website at

https://www.signify.com/global/our-company/intellectual-property/licensing/led-based-

luminaires-and-retrofit-bulbs and is entitled the “EnabLED Licensing Program for LED

Luminaires and Retrofit Bulbs.” On its website Signify (and its predecessors before it) boasts of

over 900 licensees, which on information and belief were acquired mainly through cease and

desist letters threatening litigation

        39.     In the July 18, 2018, listing of its patents available on the website, Signify lists

507 U.S. patents and applications, of which almost one fifth are expired (half of the expired

patents and applications are provisional applications which expired almost a decade ago).



                                                  32
         Case 1:18-cv-11098-ER Document 25 Filed 03/22/19 Page 33 of 34



Furthermore, on information and belief foreign counterparts of the some of the patents in suit

have been revoked, withdrawn or allowed only with much more limited claims by the European

Patent Office. For example, the European counterpart of the ’138 patent was revoked by the

European Patent Office, the European counterpart of the ’559 patent was allowed only with

much more limited claims, and the European counterpart application to the ’604 patent is

deemed withdrawn.

        40.     On information and belief, and for the reasons stated in paragraphs 1-39 above,

Signify filed this lawsuit without regard to the validity of the patents it is asserting or the merits

of its infringement claims.

        41.     On information and belief, this lawsuit is another attempt by Signify to broaden

its patent grant with anticompetitive effect. On information and belief, Signify is asserting

patents it knows to be invalid and/or asserting unfounded grounds for infringement that would

impermissibly broaden the scope of patents and patent rights with anticompetitive effect and

thus constitute patent misuse.

        42.     Accordingly, pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. §§

2201 and 2202, Reggiani seeks judgment from this Court that the patents in suit are

unenforceable for patent misuse.

                                         PRAYER FOR RELIEF

        WHEREFORE, Reggiani prays for the following relief:

        a)      that this Court enter a declaratory judgment pursuant to 28 U.S.C. § 2201 that the

claims of the ’604, ’138, ’518, ’328, and ’559 patents are invalid;




                                                  33
        Case 1:18-cv-11098-ER Document 25 Filed 03/22/19 Page 34 of 34



       b)     that this Court enter a declaratory judgment that Reggiani has not infringed,

either literally or under the doctrine of equivalents, any claims of the ’604, ’138, ’518, ’328,

and ’559 patents;

       c)     that this Court enter a declaratory judgment pursuant to 28 U.S.C. § 2201 that the

patents in suit are unenforceable against Reggiani for patent misuse;

       d)     that this Court deny the relief sought by Signify’s Amended Complaint and

Prayer for Relief;

       e)     that this Court deem this an exceptional case under 35 U.S.C. § 285 and award

Reggiani its costs and reasonable attorneys’ fees;

       f)     that this Court award Reggiani any and all other and further relief that the Court

deems just and proper.

                                           JURY DEMAND

       Reggiani respectfully demands a jury trial on all the issues so triable.

Dated: March 22, 2019
       New York, New York

                                                     WUERSCH & GERING LLP


                                                     By:_____ __________________
                                                     Maria Luisa Palmese
                                                     maria.palmese@wg-law.com
                                                     100 Wall Street, 10th Floor
                                                     New York, New York 10005
                                                     Tel: 212-509-5050
                                                     Fax: 212-509-9559
                                                     Counsel for Defendants Reggiani
                                                     Lighting USA, Inc., and Reggiani S.p.A.
                                                     Illuminazione




                                                34
